     Case 2:16-cv-02731-WBS-AC Document 138 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARL FOUST,                                         No. 2:16-cv-2731 WBS AC P
12                       Plaintiff,
13           v.                                          ORDER
14   O. KUKU-OJO, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 4, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 131. Neither

23   party has filed objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed May 4, 2020 (ECF No. 131), are adopted in

28   full;
                                                        1
     Case 2:16-cv-02731-WBS-AC Document 138 Filed 07/23/20 Page 2 of 2

 1          2. Defendants’ motion for terminating sanctions (ECF No. 101) is granted.

 2          3. This action is dismissed, with prejudice, for failure to comply with a court order. See

 3   Fed. R. Civ. P. 37(b)(2)(A); Fed. R. Civ. P. 41(b); L.R. 110.

 4

 5   Dated: July 22, 2020

 6

 7

 8

 9   Fous2731.801

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
